Case 4:19-mj-08417-N/A-LCK 'Document 1 Filed 01/28/19 Page 1 of 2
CRIMlNAL COMPLAlNT

 

DISTRICT or ARIZoNA

United States District Court

 

United States of America DOCKET NO'

V.

 

Juan Antonio Torres-Barraza

DoB- 1992- Mexican Citizen _ MAG‘STRATE'S ‘1‘@: ”FOU 5 4 1 7 M_,`J.

 

 

Complaint for violations of: Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(viii)
Title 21, United States Code, Sections 841(a)(l) and 841(b)(1)(A)(vi)

 

COMPLAINANT's sTATEMENT oF FACTS CoNsTITUTmG THE oFFENsE 0R vIoLATIoN.
Count 1: On or about January 26, 2019, at or near Nogales, in the District of Arlzona J uan Antonio Torres-Barraza

did knowingly and intentionally possess with intent to distribute 50 grams or more of methamphetamine, or 500
grams or more of a mixture or substance containing a detectable amount of methamphetamine, that is, approximately
179.40 kilograms of methamphetamine, a Schedule 11 controlled substance; in violation of Title 21, United States
Code, Section 84'1(a)(1) and 841(b)(1)(A)(viii).

Count 2: On or about January 26, 2019, at or near Nogales, in the District of Arizona J uan Antonio Torres-Barraza
did knowingly and intentionally possess With intent to distribute 400 grams or more of a mixture or substance
containing a detectable amount of fentanyl, that is, approximately 114. 3 kilograms of fentanyl, a Schedule II
controlled substance, in violation of Title 21, United States Code Sections 841(a)(1) and 841(b)(1)(A)(vi).

 

BASIS 0F CoMPLAlNANT's CHARGE AGAleT THE AccUsED:
On January 26, 2019, Juan Antonio TORRES-Barraza entered the United States through the Mariposa Port of Entry
Cargo Facility in Nogales, Arizona. TORRES was the driver and sole occupant of a 1999 Volvo tractor pulling a
White Great Dane trailer. Picklemex LLC was the registered shipper, consignee, and importer. Picklemex LLC had
not entered any commodity since July 2018. The tractor and trailer were referred to the dock for an additional
inspection. Customs and Border Protection (CBP) officers conducted a scan and observed anomalies under the floor
of the tractor, specifically between the end of the trailer and the last set of wheels A CBP canine positively alerted
to an odor it had been trained to detect emanating from the rear of the trailer area. Officers lifted the floor of the
trailer and discovered a non-factory compartment containing 426 packages A representative sample of the contents
of 322 packages Was field tested and yielded positive results for the properties of methamphetamine The packages
of methamphetamine weighed 179.40 kilograms A representative sample of the contents of 94 packages was field
tested and yielded positive results for the properties of fentanyl. The packages of fentanyl weighed 114.3 kilograms

After waiving his Miranda rights, TORRES said he was headed to Rivas Produce in Rio Rico, Arizona, and that he
Was hauling cucumbers for Logistic TEO. TORRES Said the tractor he was driving is not his, he does not have any
stake in it, and it belongs to Logistic TEO. TORRES said he is told by Logistic TEO Where to go and What to pick
up to haul. TORRES stated his boss got him the job, and that Logistic TEO has two trucks it employs to haul goods

BASIS OF COMPLAINT CONTINUED ON REVERSE

 

 

\

 

  
 
 

 

 

 

 

\
MATERIAL WITNESSES IN RELATICN _TO THE CHARGE:
DETENTION REQUESTED sIGNATURE oF coMPLAINANT (omcial title)
Being duly sworn, I declare that the foregoing is b @DEO;M\ k G\_EN_T /D~gv\\m “@:|/1
true and correct to the best of my knowledge -OFFICIAL TITLE '
HNS/am
AUTHORIZED AUSA Heather S1e v epe ct Q\ /§(D W&
Sworn to before me and subscr})@ 1n my presence.//?é\
sIGNATURE 0F MAGISTRATE DATE
January 28, 20 1 9

 

 

 

 

 

 

" See Federal rules of Criminal Proc'edure " ; '- ».= =.

‘\

Case 4:19-mj-084`1?1N/A-LCK Document 1 Filed 01/28/19 Page 2 of 2
BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED CONTI_NUED: l

TORRES said he crossed two trucks the day before, and he was also supposed to cross this load the day before
but was not able to due to timing. TORRES said his boss called him at 9:30 a.m. on this occasion and told him
What tractor and trailer to haul. TORRES stated the tractor is not registered to him and he owns no part of the
truck. TORRES also stated he has no familial'relationship with anyone at Logistic TEO. TORRES said he picked
up the trailer at 10:00 a.m. and his boss did not act any differently than he ever had before. TORRES stated he
did all the inspections to the tractor and trailer himself and didn’t see anything out of the ordinary. TORRES
weighed the trailer himself and it did not show up as overweight; it also had the original seal on it from
Guadalajara, its place of origin. 'TORRES said he took the trailer from a well-dressed man he did not know and
hooked it up to the tractor. TORRES said he did not feel anything was out of the ordinary and that this occasion
was the first time he has crossed a Logistic TEO truck. TORRES said he is paid approxirnately‘700 pesos for each
crossing he completes TORRES said the owners of the pickles did not alert him to anything TORRES said his
. boss has never asked him to do anything illegal and he thinks hisboss is honest. TORRES stated he Was supposed
to drop off the trailer and go back to l\/Iexico. TORRES said the trailer Would be filled with Clamato (V8 style
juice) and he Would return to pick it up later.

Prior to the interview, a CBP officer walked TORRES over to an office. Before being Mz'randz`zed or interviewed,
TORRES told the officer that the phone would tell~them everything At that time, the officer told TORRES to
stop, and that it could be discussed once there was an interview. Interviewing agents asked TORRES about this
comment TORRES Said he was upset because he Wanted to call his family to let them know What was happening

TORRES told agents he is the owner of the phone but does not know the number. TORRES stated he did not
know there were narcotics in the trailer. TORRES said he thinks that either the well-dressed person he picked the
trailer up from or the owners of the commodity knew about the narcotics 1

